Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
The indicators in Figs. 4 – 7 are not consistent with the Specification. For example: the Specification discloses the image sensor 301. However, in the Figures they marked as “01”. In Fig. 5, there is no “anchor-to-face distance 341” marked. In Fig. 6, there is no “distances 352, 353, 355, 356, 357, 258 and 359” marked.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 12, they recite: “
determining Pandemic avoidance instructions compliance based, at least in part, on the distances; and 
responding to the determining.” (emphasis added)

	For “the distances”, there are two distances mentioned in the claim (“anchor-to-face distances” and “distances between the first plurality of persons”). It is unclear which one of these distances is referring to.
	For “the determining”, there are two determining mentioned in the claim (“determining distances between the first plurality of persons …” and “determining Pandemic avoidance instructions compliance …”). It is unclear which one of these determining is referring to.
	For “responding to the determining”, It is unclear what responding (action) it is taken (e.g. output a notification, etc.).
	Thus, claims 1 and 12 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to the rest of claims, they are dependents for claims 1 and 12, respectively, thus they are rejected accordingly.

Claim Rejections - 35 USC § 102/103
No reference is found for 35 USC § 102/103 rejection.
The current invention is directed to a face based distance measurements related to pandemic avoidance instructions compliance wherein identifying, within the at least one image of the scene, an anchor of a known dimension and a known anchor-to-image sensor distance; estimating, based on the at least one image of the scene, anchor-to-face distances between the anchor and each one of the faces of the first plurality of persons; determining distances between the first plurality of persons based on the anchor-to-face distances, the face dimension estimates, the known dimension of the anchor and the known anchor-to-image sensor distance; and determining Pandemic avoidance instructions compliance based, at least in part, on the distances.
The closest reference Rejal et al. discloses measuring social distance between each pair of people. However, it fails to teach wherein identifying, within the at least one image of the scene, an anchor of a known dimension and a known anchor-to-image sensor distance; estimating, based on the at least one image of the scene, anchor-to-face distances between the anchor and each one of the faces of the first plurality of persons; determining distances between the first plurality of persons based on the anchor-to-face distances, the face dimension estimates, the known dimension of the anchor and the known anchor-to-image sensor distance; and determining Pandemic avoidance instructions compliance based, at least in part, on the distances.
The prior art of the record fails to teach a face based distance measurements related to pandemic avoidance instructions compliance wherein identifying, within the at least one image of the scene, an anchor of a known dimension and a known anchor-to-image sensor distance; estimating, based on the at least one image of the scene, anchor-to-face distances between the anchor and each one of the faces of the first plurality of persons; determining distances between the first plurality of persons based on the anchor-to-face distances, the face dimension estimates, the known dimension of the anchor and the known anchor-to-image sensor distance; and determining Pandemic avoidance instructions compliance based, at least in part, on the distances, in combination of rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668